DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28th, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 7-11, filed September 28th, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Specifically, McGrath fails to teach an entire radially inner facing blade root surface is planar, wherein the entire radially inner facing planar surface is bounded by an outer perimeter of the blade root.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 20050152785), hereinafter referenced as McGrath in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie, or Zhang et al. (US 10174622), hereinafter referenced as Zhang.
Regarding claims 1 and 13;
McGrath discloses a moving blade of a turbo machine, comprising: a blade leaf having: a flow leading edge; a flow trailing edge; and flow conduction faces extending between the flow leading edge and the flow trailing edge (Figure 3, leading edge, trailing edge, suction/pressure faces implicit shown as the core but would form the blade once cast); a blade root  that is fir tree-like shaped (Figure 2 shows firtree shape) with at least two projections spaced apart from one another seen in a radial direction and configured to mount the moving blade to a hub body of the turbo machine; an inner shroud (40) radially arranged between the blade leaf and the blade root (Figures 4-5); a cooling passage integrated in the blade leaf and the blade root (Figures 3-5); an inlet of the cooling passage is formed on a radially inner side of the blade root having: a first inlet passage portion (82); a second inlet passage portion (84) arranged behind the first inlet passage portion in an axial direction; and a material web (99 in Figure 4) extends between the first inlet passage portion and the second inlet passage portion; a unifying passage portion (86) of the cooling passage into which the first inlet passage portion and the second inlet passage portion merge arranged radially outside or radially above an uppermost or radially 


    PNG
    media_image1.png
    444
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    701
    media_image2.png
    Greyscale


Beattie teaches a moving blade of a turbo machine (Figure 1), the blade including a blade leaf (32A), a platform (42), and a blade root formed of a dovetail (60). The dovetail includes an entire radially inner facing blade root surface that is a planar surface (Figure 4), and the entire radially inner facing planar surface is bounded by an outer perimeter of the blade root. Each of the cooling passage inlets are formed on the radially inner facing planar surface of the blade root (76A-76D).
Zhang teaches a moving blade of a turbo machine (Figure 1), the blade including a blade leaf (22), a platform (36), and a blade root formed of a dovetail (Figures 3-4). The dovetail includes an entire radially inner facing blade root surface that is a planar surface (26), and the entire radially inner facing planar surface is bounded by an outer perimeter of the blade root. Each of the cooling passage inlets are formed on the radially inner facing planar surface of the blade root (66, 78).
Blade roots of gas turbine engine blades are known in the art to take different geometries and for providing cooling fluid therethrough, and as such providing a different and alternative blade root can predictably achieve reasonable expectations of success through attachment to the disk and providing cooling fluid through the root bottom. Because McGrath discloses a blade leaf that includes plurality of inlets feeding the channels to cooling of the blade and the inlets are formed on the bottom surface of the blade root, and because both Beattie and Zhang similarly teach a blade leaf that includes a plurality of inlets feeding the channels to cooling of the blade and the inlets are formed on the bottom surface of the blade root, and the entire radially inner facing blade root surface is planar and the entire radially inner facing planar 
Regarding claims 2-3, McGrath in view of Beattie/Zhang teaches the moving blade according to claim 1 above. McGrath further discloses the first inlet passage portion defines a first flow inlet opening and the second inlet passage portion defines a second flow inlet opening, which is positioned axially behind the first flow inlet opening in an axial a direction of the blade root (Figure 4, passages include inlet openings). McGrath further discloses the first inlet passage portion and the first flow inlet opening has a defined axial distance from an axially front end of the blade root based on a process medium flow (see Figure 3, around “42” there is a defined axial distance from the axially front end of the blade root which is also pointed to in zoomed in final blade in Figure 4).
Regarding claim 10, McGrath in view of Beattie/Zhang teaches the moving blade according to claim 1 above. McGrath further discloses the cooling passage extends radially outside adjoining the unifying passage portion (86).
Regarding claims 11-12, McGrath in view of Beattie/Zhang teaches the moving blade according to claim 1 above. McGrath further discloses adjoining the unifying passage portion the cooling passage initially extends radially outside in a direction of a radially outer deflection passage portion, and adjoining this, the cooling passage extends to radially inside in the direction of a radially inner deflection passage portion, and adjoining this, the cooling passage extends to radially outside in a direction of a .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 20050152785), hereinafter referenced as McGrath in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie, or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and further in view of Bluck et al. (US 9664051), hereinafter referenced as Bluck.
McGrath in view of Beattie/Zhang teaches the moving blade according to claim 3 above.
McGrath fails to explicitly teach the first flow inlet opening and the axially front end of the blade root is between 10% and 30% of an axial length of the blade root.
Bluck teaches a blade root for a turbine blade (Figure 3) which includes an inlet passage that is fed from the disk (feed 267). The entrance to the inlet cooling passage is designed relative to the front of the root (see Figure 2, the angle measurements are relative to the front end of the root). The plenum and feed channels are designed at the beginning of the root, within the first third, as established by the angles (beta alpha). 
Since applicant has not disclosed that having the axial distance at this specific percentage of root and dimension solves any stated problem or is for any particular purpose above the fact that the cooling passage is near in proximity to the front of the root, and it appears that the axial distance of McGrath would perform equally well with the dimensions as claimed by applicant, and Bluck teaches that the dimensions of the cooling passage can be altered in conjunction with the feed angles allowing for the passage to be within the first third of the blade root length, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design .
Claims 5-6, 8-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 20050152785), hereinafter referenced as McGrath in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie, or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and further in view of Tibbott et al. (US 9518468), hereinafter referenced as Tibbott.
Regarding claim 5;
McGrath in view of Beattie/Zhang teaches the moving blade according to claim 1 above. McGrath further discloses the first inlet passage portion of the cooling passage and the second inlet passage portion of the cooling passage run from radially inside to radially outside initially rectilinearly in the radial direction (Figure 4).
 McGrath fails to teach the first inlet passage portion and the second inlet passage portion adjoining thereon run in each case bent or curved in a direction of the unifying passage portion of the cooling passage, which based on a process medium flow is upstream or an axially end of the blade root.
Tibbott teaches a blade with a bifurcated inlet with a first inlet (A1) and a second inlet (A2). The first and second inlet are separate by a web (143a), enter rectilinear passage that then curves and bends in a direction of the unifying passage portion (Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the first and second inlet of McGrath such 
	Regarding claims 6 and 8, McGrath in view of Beattie/Zhang and Tibbott teaches the moving blade according to claim 5 above. McGrath as modified by Tibbott further teaches in that region in which the first inlet passage portion and the second inlet passage portion run rectilinearly in the radial direction, an axial thickness of the material web is constant (Figure 4 of Tibbott shows the rectilinear section of the divider having a constant axial thickness; further, McGrath teaches the web as having a constant thickness until the first and second channels merge). The region in which the first inlet passage portion and the second inlet portion run bent or curved in each case the axial thickness is constant (Figure 4 of Tibbott).
	Regarding claim 9, McGrath in view of Beattie/Zhang and Tibbott teaches the moving blade according to claim 5 above. McGrath as modified by Tibbott further teaches the first inlet passage portion in an upstream direction of an axially front end of the blade root is curved with a first curvature radius; wherein the second inlet passage portion in the direction of the upstream direction or the axially front end of the blade root is curved with a second curvature radius; wherein the first curvature radius is at least as large as the second curvature radius (the web in Tibbott is of constant thickness with relatively parallel curves on both sides, thereby the radii on both sides of the passage are “at least as large” in curvature because of this feature).
	Regarding claims 14 and 16;
		McGrath in view of Beattie/Zhang teaches the moving blade according to claim 1 above.

	Tibbott teaches a blade leaf with a cooling passage that enters through the blade root (Figures 3-5). The radially outside portion/radially outer end of the blade leaf defines a cooling passage outlet (35) which assists in cooling the blade leaf tip.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade leaf of McGrath such that a cooling passage outlet is formed on a radially outside portion of the blade leaf or on a radially outer end of the blade leaf as taught by Tibbott for the purposes of providing cooling air at the blade tip.
Regarding claim 15;
		McGrath in view of Beattie/Zhang teaches the moving blade according to claim 1 above.
	McGrath fails to teach a cooling passage outlet is formed on an outer shroud that delimits the flow conduction passage radially outside.
	Tibbott teaches a blade leaf with a cooling passage that enters through the blade root (Figures 3-5). The blade leaf further defines an outer shroud (Figure 2, see blade leaf 32 includes an unlabeled blade shroud), and the outer shroud delimits the flow conduction passage radially outside with a cooling passage outlet (35) which assists in cooling the blade leaf tip.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade leaf of McGrath such that a cooling passage outlet is formed on an outer shroud that delimits the flow conduction passage radially outside. as taught by Tibbott for the purposes of providing an outer shroud to limit blade vibrations and reduce gas losses over the top of the blade, and the cooling passage outlet at the shroud for the purposes of providing cooling air at the blade tip.
		
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 20050152785), hereinafter referenced as McGrath in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and Tibbott et al. (US 9518468), hereinafter referenced as Tibbott, and further in view of Boyer (US 20120171046) or Kuwabara (US 9181807).
McGrath in view of Beattie/Zhang and Tibbott teaches the moving blade according to claim 5 above.
McGrath as modified fails to teach the region in which the first inlet passage portion and the second inlet passage portion run bent or curved in each case, an axial thickness of the material web decreases in a direction of the unifying passage portion.
Boyer teaches a blade root apparatus for a gas turbine engine which has multiple inlets (Figure 6) that feed the blade. Passages are separated by webs (see the unlabeled web next to web “150”, the unlabeled web which is rectilinear and constant thickness, and then bends and merges the channels, reducing its thickness to the tip of the web).
Kuwabara teaches a moving blade with a blade root that is fed by one inlet (53i) and a second inlet (53j) which are separated by a web (Figure 9), the web has a constant thickness for the rectilinear passage cross-section shape, and then the thickness reduces at the bend of the passages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of McGrath such that the region in which the first inlet passage portion and the second inlet passage portion run bent or curved in each case, an axial thickness of the material web decreases in a direction of the unifying passage portion as taught by Boyer or Kuwabara for the purposes of directing the flow into the merged cavity for improved efficiency flow.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 20050152785), hereinafter referenced as McGrath in view of Beattie et al. (US 20140321961), .
McGrath in view of Beattie/Zhang and Tibbott teaches the moving blade according to claim 5 above.
McGrath fails to teach the first inlet passage portion in an upstream direction of an axially front end of the blade root is curved with a first curvature radius; wherein the second inlet passage portion in the direction of the upstream direction or the axially front end of the blade root is curved with a second curvature radius; wherein the first curvature radius is at least as large as the second curvature radius.
Rawlings teaches a blade for a gas turbine engine (Figure 1) with a first passage and second passage which merge into one flow (39). The first and second passage are separated by a web (unlabeled). The web includes a sharper turn on the “right” side of it, resulting in a smaller radius of curvature than the “left” side (which is slightly bent, but with a shallower turn resulting in a larger radius of curvature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of McGrath such that the first inlet passage portion in an upstream direction of an axially front end of the blade root is curved with a first curvature radius; wherein the second inlet passage portion in the direction of the upstream direction or the axially front end of the blade root is curved with a second curvature radius; wherein the first curvature radius is at least as large as the second curvature radius as taught by Rawlings for the purposes of directing the fluid into a merged channel in order to cool the serpentine passage(s).


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 20050152785), hereinafter referenced as McGrath in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie, or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and further in view of Rawlings et al. (US 20120269649), hereinafter referenced as Rawlings.
McGrath in view of Beattie/Zhang teaches the moving blade according to claim 1 above.
McGrath fails to teach a cooling passage outlet formed on a radially outside portion of the blade leaf, or on a radially outer end of the blade leaf.
Rawlings teaches a blade leaf (10, 12) with a cooling passage that enters through the blade root (Figure 1). The cooling passages include changing direction as they flow through the blade from leading edge to trailing edge. The radially outside portion/radially outer end of the blade leaf defines a cooling passage outlet (unlabeled, see hole at the tip 31) which assists in cooling the blade leaf tip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade leaf of McGrath such that a cooling passage outlet is formed on a radially outside portion of the blade leaf or on a radially outer end of the blade leaf as taught by Rawlings for the purposes of providing cooling air at the blade leaf tip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745